Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, and 15, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 16/348,006, in view of Lagun, (US Patent 10,846,877); and further in view of Tomimori et al, (US-PGPUB 2017/0255817)
Claim 1 of copending application No. 16/348,006, while disclosing determining a gaze of the person, based on the first condition information including a condition relating to capture of the face image, a plurality of pieces of the second condition information each including the condition associated with one of the plurality of estimators, and the plurality of gazes estimated; does not expressly disclose the estimating a plurality of gazes of a person included in a face image, by using a plurality of estimators, based on a degree that a range of the gaze indicated by first condition information overlaps a range of the 
Lagun discloses estimating a plurality of gazes of a person included in a face 
image, by using a plurality of estimators, (col. 3, lines 56-59, the system processes the left image crop 204, the right eye image crop 206, and the eye landmark locations 208 using the neural network 106 to generate the gaze prediction 120, [i.e., generating plurality of gazes of a person included in a face image based on left image crop 204, the right eye image crop 206, and the eye landmark locations 208]). Further, col. 4, lines 7-16, discloses that the neural network 106 has parameters that include device-independent parameters and device-dependent parameters, and the neural network 106 has a relatively large number of device-independent parameters and only a small number of device-dependent parameters relative to the number of device-independent parameters, [i.e., generating plurality of gazes of a person being generated by using the parameters that include device-independent parameters and device-dependent parameters, which correspond to the plurality of estimators”]). Lagun further discloses that the plurality of gazes being estimated by training the neural network 106 on a collection of training data that includes query images taken using various different camera orientations and different mobile devices, [i.e., using plurality of estimators]. A trained values are determined for the device independent parameters and for device-dependent parameters, [i.e., the gaze indicated first condition information], that are mapped to characteristics data that is found in the training examples, [i.e., the gaze indicated by the second condition information], used to train the neural network 106, e.g., using conventional supervised learning techniques, [i.e., the plurality of gazes of a person mapping “overlapping”, the trained values of the device independent parameters and for device-dependent parameters, “the gaze indicated by the first condition information”, to the characteristics data that is found in the training examples, “the gaze indicated by the second condition information”], (see col. 4, line 56 through col. 5, line 3).
Son et al and Lagun are combinable because they are both concerned with light of sight determination. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Son et al and Kaneda, to train the neural network 106 on a collection of training data that includes query images taken using various different camera orientations and different mobile devices, as though by Lagun, in order to predict the gaze by taking into consideration the specific characteristics of the camera of the mobile device without requiring a substantial increase in processing time or computational footprint, (Lagun, col. 4, lines 51-55)
The combine teaching Son et al and Lagun as whole does not expressly disclose 
determining plurality of gazes based on a degree that a range of the gaze indicated by first condition information overlaps a range of the gaze indicated by second condition information, the first and second condition information including the range of the gaze to be estimated.
Tomimori et al discloses extracting, respectively, a first face area and a second 
face area of a person from a first image and a second image captured by a first imaging device and a second imaging device arranged at certain positions, [i.e., the first imaging device and a second imaging device arranged at certain positions correspond to the first condition and second condition], where a first available range and a second available range for detecting a gaze are overlapped, [i.e., overlapping range of the gaze indicated by the first condition information, “first imaging device information”, and a range of the gaze indicated by the second condition information, “second imaging device information, where the first and second condition information including the range of the gaze to be estimated”]; and detecting a first feature point and a second feature point based on light reflections in the first face area and the second face area being extracted; calculating a first gaze position and a second gaze position of the person based on the first feature point and the second feature point being detected, [i.e., determining plurality of gazes based implicitly on a degree that a range of the gaze indicated by first condition information overlaps a range of the gaze indicated by second condition information], (see at least: Par. 0007).
Son et al, Lagun, and Tomimori are combinable because they are all concerned with light of sight determination. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Son et al, and Lagun, to overlap the first available range and the second available range for detecting a gaze, as though by Tomimori, in order to reduce the workload of the determination process of the arrangement displacement for imaging devices, (Tomimori, Par. 0036).

This is a provisional nonstatutory double patenting rejection.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al , (US-PGPUB 2014/0016871) in view of Kaneda et al, (US-PGPUB 2012/0189160); and further in view of Lagun et al, (US Patent 10,846,877); and further in view of Tomimori et al, (US-PGPUB 2017/0255817)

In regards to claim 1, Son discloses a gaze estimation system, comprising: 
a memory, (130 in Fig. 1), that stores a set of instructions; and at least one 
processor, (150 in Fig. 1), configured to execute the set of instructions to: 
determine a gaze of the person, based on the first condition information including a condition relating to capture of the face image, (Par. 0097, the controller 160 may detect gaze direction from the user image based on the face-learning through facial images facing at various angles, [i.e., first condition relating to capture of the face image]).
Son et al does not expressly disclose determining a gaze of the face, based on a plurality of pieces of second condition information each including the condition associated with one of the plurality of estimators, and the estimated plurality of gazes; and the estimating a plurality of gazes of a person included in a face image, by using a plurality of estimators, based on a degree that a range of the gaze indicated by first condition information overlaps a range of the gaze indicated by second condition information, the first and second condition information including the range of the gaze to be estimated. 
However, Kaneda discloses the estimating line of sight at S1013 (Fig. 2), [i.e., determining a gaze of the face], using the generated line of sight features amount at S1012, [i.e., plurality of pieces of second condition information], that are generated using the feature amount corresponding to the face direction, obtained in step S1008, and the feature amounts of the right eye and the left eye, obtained in step S1011, [i.e., the face direction implicitly comprises an angle, which represents the condition associated with one of the plurality of estimators], (see at least: Par. 0077-0078). Kaneda further discloses the estimating a line of sight of the face based on the first line-of-sight and the second line-of-sight, [i.e., estimating line of sight based on plurality of gazes]), (see steps S3011, S3012, and S3013 in Fig. 21, and Par. 0094).
Son et al and Kaneda are combinable because they are both concerned with light of sight determination. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Son et al, to use the S1030, S3011, S3012, as though by Kaneda, in order to generate the gaze of the face using the feature amount corresponding to the face direction, and the feature amounts of the right eye and the left eye, (Par. 0077); and the first line-of-sight and the second line-of-sight, (Kaneda, Par. 0094).
The combine teaching Son et al and Kaneda as whole does not expressly 
disclose estimating a plurality of gazes of a person included in a face image, by using a plurality of estimators, based on a degree that a range of the gaze indicated by first condition information overlaps a range of the gaze indicated by second condition information, the first and second condition information including the range of the gaze to be estimated
Lagun discloses estimating a plurality of gazes of a person included in a face 
image, by using a plurality of estimators, (col. 3, lines 56-59, the system processes the left image crop 204, the right eye image crop 206, and the eye landmark locations 208 using the neural network 106 to generate the gaze prediction 120, [i.e., generating plurality of gazes of a person included in a face image based on left image crop 204, the right eye image crop 206, and the eye landmark locations 208]). Further, col. 4, lines 7-16, discloses that the neural network 106 has parameters that include device-independent parameters and device-dependent parameters, and the neural network 106 has a relatively large number of device-independent parameters and only a small number of device-dependent parameters relative to the number of device-independent parameters, [i.e., generating plurality of gazes of a person being generated by using the parameters that include device-independent parameters and device-dependent parameters, which correspond to the plurality of estimators”]). Lagun further discloses that the plurality of gazes being estimated by training the neural network 106 on a collection of training data that includes query images taken using various different camera using plurality of estimators]. A trained values are determined for the device independent parameters and for device-dependent parameters, [i.e., the gaze indicated first condition information], that are mapped to characteristics data that is found in the training examples, [i.e., the gaze indicated by the second condition information], used to train the neural network 106, e.g., using conventional supervised learning techniques, [i.e., the plurality of gazes of a person included in a face image are determined by mapping “overlapping”, the trained values of the device independent parameters and for device-dependent parameters, “the gaze indicated by the first condition information”, to the characteristics data that is found in the training examples, “the gaze indicated by the second condition information”], (see col. 4, line 56 through col. 5, line 3).
Son et al and Kaneda and Lagun are combinable because they are all concerned with light of sight determination. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Son et al and Kaneda, to train the neural network 106 on a collection of training data that includes query images taken using various different camera orientations and different mobile devices, as though by Lagun, in order to predict the gaze by taking into consideration the specific characteristics of the camera of the mobile device without requiring a substantial increase in processing time or computational footprint, (Lagun, col. 4, lines 51-55)
The combine teaching Son et al, Kaneda, and Lagun as whole does not 
expressly disclose determining plurality of gazes based on a degree that a range of the gaze indicated by first condition information overlaps a range of the gaze indicated by 
Tomimori et al discloses extracting, respectively, a first face area and a second 
face area of a person from a first image and a second image captured by a first imaging device and a second imaging device arranged at certain positions, [i.e., the first imaging device and a second imaging device arranged at certain positions correspond to the first condition and second condition], where a first available range and a second available range for detecting a gaze are overlapped, [i.e., overlapping range of the gaze indicated by the first condition information, “first imaging device information”, and a range of the gaze indicated by the second condition information, “second imaging device information, where the first and second condition information including the range of the gaze to be estimated”]; and detecting a first feature point and a second feature point based on light reflections in the first face area and the second face area being extracted; calculating a first gaze position and a second gaze position of the person based on the first feature point and the second feature point being detected, [i.e., determining plurality of gazes based implicitly on a degree that a range of the gaze indicated by first condition information overlaps a range of the gaze indicated by second condition information], (see at least: Par. 0007).
Son et al, Kaneda, Lagun, and Tomimori are combinable because they are all concerned with light of sight determination. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Son et al, Kaneda, and Lagun, to overlap the first available range and the second available range for detecting a gaze, as though by Tomimori, in order to reduce the workload of the determination process of the arrangement displacement for imaging devices, (Tomimori, Par. 0036).

Regarding claim 9, claim 9 recites substantially similar limitations as set forth in claim 1. As such, claim 9 is rejected for at least similar rational. 
The Examiner further acknowledged the following additional information: “a gaze estimating method”.  However, Son et al discloses the “gaze estimating method”, (Son, Par. 0003).
Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 1. As such, claim 15 is rejected for at least similar rational. 
The Examiner further acknowledged the following additional information: “A non-transitory computer-readable storage medium storing a program”. 
However, Son et al discloses the “non-transitory computer-readable storage medium storing a program”, (Son et al, Par. 0013).

Claims 2, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al , Kaneda et al, Lagun et al, and Tomimori et al, as applied to claim 1; and further in view of Shibagami et al, (US-PGPUB 2020/0213575)

In regards to claim 2, the combine teaching Son et al, Kaneda, Lagun, and 
Tomimori as whole discloses the limitations of the claim 1.
The combine teaching Son et al, Kaneda, Lagun, and Tomimori as whole does 
at least any one of a horizontal angle and an elevation/depression angle.
However, Shibagami discloses wherein the range of the gaze to be estimated is represented by elevation/depression angle, (at least any one of a horizontal angle and an elevation/depression angle), (Par. 0087, change of the display range which changes an elevation or a depression angle (hereinafter, referred to as an elevation/depression angle) of a line of sight (a direction of the display range) when viewed from a viewer located at the center of the virtual sphere, [i.e., the range of the gaze to be estimated is represented by elevation/depression angle]).
 	Son et al, Kaneda, Lagun, Tomimori, and Shibagami are combinable because they are all concerned with light of sight determination. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Son et al, Kaneda, Lagun, and Tomimori, to use elevation/depression angle, as though by Shibagami, in order to provide a technique that enables a VR content with a narrower range to be generated with good operability from a VR content, (Shibagami, Par. 0006)

Regarding claim 10, claim 10 recites substantially similar limitations as set forth in claim 2. As such, claim 10 is rejected for at least similar rational. 

Regarding claim 16, claim 16 recites substantially similar limitations as set forth in claim 2. As such, claim 16 is rejected for at least similar rational. 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al , Kaneda et al, Lagun et al, and Tomimori et al, as applied to claim 1; and further in view of Matsuura et al, (US-PGPUB 2019/0188878)
The combine teaching Son et al, Kaneda, Lagun, and Tomimori as whole discloses 
the limitations of the claim 1.
The combine teaching Son et al, Kaneda, Lagun, and Tomimori as whole does 
not expressly disclose wherein the imaging conditions indicated by the first and second condition information include an installation angle of an imaging device that captures the face image to a person indicated by the face image.
However, Matsuura discloses the imaging conditions including adjusting position and the installation angle of the camera 1 such that the camera 1 can image a face 50a of a driver 50 seated on a seat 51, [i.e., installation angle of an imaging device that captures the face image to a person indicated by the face image], (Par. 0028)
Son et al, Kaneda, Lagun, Tomimori, and Matsuura are combinable because they are all concerned with light of sight determination. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Son et al, Kaneda, Lagun, and Tomimori, to adjust the installation angle of the camera, as though by Matsuura, in order to capture the face of the driver , (Matsuura, Par. 0028)

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al , Kaneda et al, Lagun et al, Tomimori et al, and Matsuura et al, as applied to claim 7 above; and further in view of Toa (JP 5238880)


whole discloses the limitations of the claim 7.
The combine teaching Son et al, Kaneda, Lagun, Tomimori, and Matsuura as 
Whole does not expressly disclose wherein the installation angle is represented by at least one of a horizontal angle and an elevation/depression angle.
	However, Toa discloses wherein the installation angle is represented by at least one of a horizontal angle and an elevation/depression angle, (see at least: Par. 0011, an installation information designation means for a user to specify camera installation information including a horizontal installation angle of the camera).
Son et al, Kaneda, Lagun, Tomimori, Matsuura, and Toa are combinable because they are all concerned with light of sight determination. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Son et al, Kaneda, Lagun, and Tomimori, to use the installation information designation means, as though by Toa, in order to specify camera installation information including a horizontal installation angle of the camera, (Toa, Par. 0011)

Allowable Subject Matter
Claims 3-6, 11-14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 3, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the determination unit executes weighted calculation conforming to a weight determined for each of a plurality of gazes estimated by the plurality of estimators, and determined depending on the second condition information associated with the estimator and the first condition information”.

The relevant prior art of record, Son et al discloses the estimating plurality of 
gazes by the plurality of estimators, (Par. 0097, the controller 160 performs face-leaning through facial images facing at various angles, and may detect the angle of the face or the face gaze direction from the user image based on the face-learning, [i.e., plurality of gazes being estimated using the plurality of estimators leaning through facial images facing at various angles]; but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

Claims 4-6 are also in condition for allowance as they depend from claim 3. 

Regarding claim 11, claim 11 recites substantially similar limitations as set forth in claim 3. As such, claim 11 is in condition for Allowance for at least similar reasons, as stated above.

Claims 12-14 are also in condition for allowance as they depend from claim 9

Regarding claim 17, claim 17 recites substantially similar limitations as set forth in claim 3. As such, claim 17 is in condition for Allowance for at least similar reasons, as stated above.

Claims 18-20 are also in condition for allowance as they depend from the 
claim 15.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        03/10/2021